      Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.1 Page 1 of 75




 1   POMERANTZ LLP
     Jennifer Pafiti (SBN 282790)
 2
     1100 Glendon Avenue, 15th Floor
 3   Los Angeles, California 90024
     Telephone: (310) 405-7190
 4
     Email: jpafiti@pomlaw.com
 5
     Counsel for Plaintiffs
 6
 7
                           UNITED STATES DISTRICT COURT
 8                       SOUTHERN DISTRICT OF CALIFORNIA
 9
10   GARY BUCHHEIM and BRYAN                  Case No. '21CV0766 L   BGS
     FOAT, derivatively on behalf of
11
     Nominal Defendant                        VERIFIED SHAREHOLDER
12   ANAPTYSBIO, INC.,                        DERIVATIVE COMPLAINT
13
                         Plaintiffs,          JURY TRIAL DEMANDED
14
15                       v.

16
     DENNIS FENTON, LAURA J.
17   HAMILL, HOLLINGS RENTON,
     JOHN P. SCHMID, HAMZA SURIA,
18
     JAMES N. TOPPER, J. ANTHONY
19   WARE, JAMES SCHOENECK,
     NICHOLAS B. LYDON, CAROL
20
     GALLAGHER, MARCO LONDEI,
21   and DOMINIC G. PISCITELLI,
22
                         Defendants,
23
                         and
24
25   ANAPTYSBIO, INC.,
26
                         Nominal Defendant.
27
28
                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
          Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.2 Page 2 of 75



1             Plaintiffs Gary Buchheim and Bryan Foat (collectively, “Plaintiffs”), by and
2
     through their undersigned attorneys, submit this Verified Stockholder Derivative
3
     Complaint for Violations of Securities Laws, Breach of Fiduciary Duty, Waste of
4
5    Corporate Assets, and Unjust Enrichment. Plaintiffs allege the following upon
6
     information and belief, except as to the allegations specifically pertaining to
7
8    Plaintiffs, which are based on personal knowledge. This complaint is also based on

9    the investigation of Plaintiffs’ counsel, which included, among other things, a review
10
     of public filings with the U.S. Securities and Exchange Commission (“SEC”), a
11
12   review of news reports, press releases, and other publicly available sources, and the

13   review of books and records produced by the Company in response to Plaintiffs’
14
     separate, respective demands made under 8 Del. C. § 220 (the “Section 220
15
16   Demands”) as to all other matters, all of which books and records are expressly

17   incorporated by reference into this Complaint. For the avoidance of doubt, this
18
     incorporation by reference does not change the pleading standard applicable to any
19
20   motion to dismiss that may be filed in this case.

21   I.       NATURE AND SUMMARY OF THE ACTION
22
              1.    Plaintiffs bring this stockholder derivative action on behalf of
23
24   AnaptysBio against certain current and/or former members of the Company’s Board

25   of Directors (the “Board”) and certain executive officers of AnaptysBio to remedy
26
     their breaches of fiduciary duties, insider trading, unjust enrichment, and waste of
27
28
                                                1
                   VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.3 Page 3 of 75



1    corporate assets. These wrongs have resulted in millions of dollars in damages to
2
     AnaptysBio’s reputation, goodwill, and standing in the community. Moreover, these
3
     actions have exposed AnaptysBio to millions of dollars in potential liability.
4
5            2.     AnaptysBio is a clinical stage biotechnology company focused on the
6
     discovery and development of therapeutic antibodies for the treatment of
7
8    inflammatory diseases and cancers. Its drug etokimab, formerly one of the

9    Company’s lead drug assets, which is also known as ANB020, is a therapeutic
10
     antibody intended to treat various inflammatory diseases.
11
12           3.     In 2017, AnaptysBio began testing the efficacy of etokimab in various

13   clinical trials for the treatment of inflammation disorders including atopic dermatitis,
14
     peanut allergy, and asthma. From October 10, 2017 to November 7, 2019 (the
15
16   “Relevant Period”), the Individual Defendants1 touted the drug’s efficacy and

17   prospects for the treatment of both atopic dermatitis and peanut allergy.
18
             4.     The Individual Defendants consistently touted purportedly positive trial
19
20   results as providing a solid foundation for the continued development of etokimab

21   to treat various maladies. Specifically, the Individual Defendants indicated that their
22
     Phase 2a trials for both atopic dermatitis and peanut allergy demonstrated proof-of-
23
24   concept for etokimab in treating those specific inflammatory conditions.

25
26
27
     1
28       The “Individual Defendants” are defined below at ¶ 41.
                                               2
                  VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
      Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.4 Page 4 of 75



1          5.     The Individual Defendants, however, failed to disclose key information
2
     learned from trials and applied questionable analysis, which rendered the trial results
3
     regarding etokimab’s purported efficacy and its prospects for supporting further
4
5    development efforts appear far better than they were.
6
           6.     On March 26, 2018, the Individual Defendants announced data from
7
8    the Company’s interim analysis of its etokimab adult peanut allergy phase 2a study.

9    Although the Individual Defendants reported improvement among patients that
10
     received a single dose of etokimab compared to patients dosed with a placebo, the
11
12   Individual Defendants misleadingly concealed that these professed results were

13   possible only because the Company had excluded 20% of the enrolled trial patients,
14
     possibly after the interim results had been calculated.
15
16         7.     Later that day, an analyst from RBC Capital Markets (“RBC”) issued

17   a report (the “March RBC Report”) casting doubt on management’s credibility
18
     based on the Company’s disclosure of interim data from its Phase 2a peanut allergy
19
20   trial that RBC considered “challenging to interpret” due to a “lack of disclosure”

21   from AnaptysBio. The March RBC Report also questioned the propriety of the trial
22
     design.
23
24         8.     On this news, the price of AnaptysBio common stock declined nearly

25   6%, from a closing price of $113.83 per share on March 26, 2018, to a closing price
26
     of $107.52 on March 27, 2018.
27
28
                                               3
                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
       Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.5 Page 5 of 75



1           9.     Nevertheless, the Individual Defendants continued to promote the
2
     “pretty profound efficacy” of etokimab, creating the public impression that the
3
     Company’s trials of etokimab as a treatment for peanut allergy were moving
4
5    forward.
6
            10.    On April 4, 2018, the same RBC analyst issued another report (the
7
8    “April RBC Report”), this time downgrading the Company’s stock and reducing

9    the price target to $86 per share from $144 “on increased skepticism regarding
10
     [etokimab’s] path forward in peanut allergy” as well as “concern surrounding
11
12   management credibility.” Significantly, in preparing the April RBC Report, the

13   analyst consulted a physician with an expertise in peanut allergies. The consultant
14
     concluded that the Company’s patient subgrouping and subgroup analysis based on
15
16   symptomology to peanut doses (i.e., mild, moderate, and severe patients) did not

17   exist in the industry and, even if they did, were “statistically questionable.”
18
            11.    In response, the price of AnaptysBio common stock dropped once
19
20   again, from $94.35 per share on April 4, 2018, to close at $87.32 per share on April

21   5, 2018, a drop of approximately 7.5%.
22
            12.    On August 7, 2018, AnaptysBio announced that it had abandoned its
23
24   efforts to obtain clinical approval of etokimab as a treatment for peanut allergy,

25   purportedly because of a “market assessment,” and that it would not pursue a Phase
26
     2b clinical trial.
27
28
                                                4
                  VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
       Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.6 Page 6 of 75



1          13.    Despite abandoning its etokimab peanut allergy trials premised on a
2
     “market assessment,” the Individual Defendants continued to tout the efficacy of
3
     etokimab as a treatment for atopic dermatitis, suggesting that the Phase 2a trial for
4
5    that indication had exceeded its goal “quite robustly” and again indicating that the
6
     trial results supported further clinical development of the drug.
7
8          14.    On June 21, 2019, an analyst from Credit Suisse issued a report (the

9    “Credit Suisse Report”) questioning the veracity of the data from the Company’s
10
     Phase 2a atopic dermatitis trial. The Credit Suisse Report stated that the Company’s
11
12   decisions regarding the study could “chang[e] the interpretation of the data as it

13   relates to the overall prospects of the asset.”
14
           15.    On this news, the price of AnaptysBio common stock declined nearly
15
16   12%, from $67.02 per share on June 20, 2019, to close at $59.24 per share on June

17   21, 2019.
18
           16.    Although the Individual Defendants continued to stand by their
19
20   misrepresentations about etokimab for several months after the Credit Suisse Report

21   was published, on November 8, 2019, the Individual Defendants announced “very
22
     disappoint[ing]” data from the Company’s Phase 2b etokimab trial.
23
24         17.    When the truth concerning etokimab’s inability to demonstrate clinical

25   efficacy was ultimately disclosed to the public, the price of AnaptysBio common
26
27
28
                                                5
                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
       Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.7 Page 7 of 75



1    stock plummeted nearly 72%, from a closing price of $36.16 per share on November
2
     7, 2019 to a closing price of $10.18 on November 8, 2019.
3
           18.    The Individual Defendants, however, fared far better than the Company
4
5    (or its stockholders). As detailed below, while the price of the Company’s stock was
6
     artificially inflated during the Relevant Period, multiple AnaptysBio insiders began
7
8    selling their AnaptysBio stock at alarming rates, collectively reaping almost $21.7

9    million. These sales occurred while the insiders were in possession of material,
10
     adverse, non-public information.
11
12         19.    As detailed herein, and as alleged in the ongoing federal securities class

13   action in the Southern District of California, styled In re AnaptysBio, Inc. Securities
14
     Litigation, Case No. 3:20-cv-00565 (the “Federal Securities Class Action”),
15
16   AnaptysBio’s officers and directors substantially damaged the Company by issuing

17   a series of false and misleading statements that omitted material adverse facts
18
     regarding etokimab.
19
20         20.    Accordingly, Plaintiffs bring this action against the Individual

21   Defendants to repair the harm that they have caused to the Company.
22
     II.   JURISDICTION AND VENUE
23
24         21.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

25   because Plaintiffs’ claims raise a federal question under Section 14(a) of the
26
     Exchange Act, 15 U.S.C. §78n(a)(1), Rule 14a-9 of the Exchange Act, 17 C.F.R. §
27
28
                                               6
                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
       Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.8 Page 8 of 75



1    240.14a-9, and Section 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b), 78t(a) and
2
     78t-1). This Court has supplemental jurisdiction over Plaintiffs’ state law claims
3
     pursuant to 28 U.S.C. § 1367(a).
4
5           22.    This derivative action is not a collusive action to confer jurisdiction on
6
     a court of the United States that would not otherwise have such jurisdiction.
7
8           23.    This Court has personal jurisdiction over each of the Individual

9    Defendants because each Defendant is either a corporation incorporated in this
10
     District or is an individual who has minimum contacts with this District to justify
11
12   the exercise of jurisdiction over them.

13          24.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401
14
     because a substantial portion of the transactions and wrongs complained of herein
15
16   occurred in this District and the Individual Defendants have received substantial

17   compensation in this District by engaging in various activities that had an effect in
18
     this District. Venue is proper in this District because the Company and the Individual
19
20   Defendants have conducted business in this District and Individual Defendants’

21   actions have had an effect in this District.
22
     III.   PARTIES
23
24   Plaintiffs

25          25.    Plaintiff Gary Buchheim is a current stockholder of and has
26
     continuously held AnaptysBio common stock during the Relevant Period.
27
28
                                                7
                  VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
      Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.9 Page 9 of 75



1           26.    Plaintiff Bryan Foat is a current stockholder of AnaptysBio common
2
     stock and has continuously held AnaptysBio common stock since October 2017.
3
     Nominal Defendant
4
5           27.    AnaptysBio is a clinical stage biotechnology company incorporated in
6
     Delaware. The Company maintains its principal executive offices at 10421 Pacific
7
8    Center Court, Suite 200, San Diego, California. The Company’s common stock

9    trades on the NASDAQ, under the ticker symbol “ANAB.”
10
     Current Director Defendants
11
12          28.    Defendant Dennis Fenton (“Fenton”) has served as a member of the

13   Board since March 2018. He served on the Audit Committee during the Relevant
14
     Period. Defendant Fenton currently serves as the Chairperson of the Compensation
15
16   Committee and Research and Development Committee. He received the following

17   compensation during the Relevant Period:
18
     Fiscal Year   Fees               Options                  Total Compensation
19
     2018          $54,586            $835,714                 $890,300
20
     2019          $67,500            $251,486                 $318,986
21
22
            29.    Defendant Laura J. Hamill (“Hamill”) has served as a member of the
23
24   Board since September 2019. Defendant Hamill also currently serves on the Audit
25
     Committee and Compensation Committee. She received the following compensation
26
     during the Relevant Period:
27
28
                                                 8
                  VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.10 Page 10 of 75



1     Fiscal Year   Fees               Options                 Total Compensation

2     2019          $11,114            $193,132                $204,246
3
4            30.    Defendant Hollings Renton (“Renton”) has served as a Company
5
     director since June 2015. Defendant Renton is currently the Chair of the Nominating
6
7    and Corporate Governance Committee. Renton received the following compensation

8    during the Relevant Period:
9
      Fiscal Year   Fees               Options                 Total Compensation
10
      2017          $66,285            $211,880                $278,165
11
      2018          $67,500            $383,929                $451,429
12
13    2019          $67,500            $251,486                $318,986

14
15           31.    Defendant John P. Schmid (“Schmid”) has served as a director of the

16   Company since June 2015. He is currently a member of the Compensation
17
     Committee and Chairperson of the Audit Committee. Schmid received the following
18
19   compensation during the Relevant Period:

20    Fiscal Year   Fees               Options                 Total Compensation
21    2017          $53,958            $211,880                $278,165
22
      2018          $55,000            $383,929                $438,929
23
      2019          $59,472            $251,486                $310,958
24
25
             32.    Defendant Hamza Suria (“Suria”) joined the Company in 2008, and
26
27   has served as President and Chief Executive Officer (“CEO”) and a director of the
28
                                                  9
                   VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.11 Page 11 of 75



1    Company since 2011. As alleged herein, during the Relevant Period, defendant Suria
2
     reaped over $12 million in total proceeds from sales of nearly 170,000 shares of
3
     Company stock over a span of only about 6 months. In doing so, defendant Suria
4
5    liquidated almost his entire position in AnaptysBio. Suria received the following
6
     compensation during the Relevant Period:
7
     Fiscal         Salary     Bonus/Non-Equity      Options    All Other    Total
8    Year                      Incentive Plan                   Compensation Compensation
9    2017           $465,000   $209,250              $3,341,588 $600         $4,016,438

10   2018           $547,000   $270,765              $4,303,927 $540              $5,122,232

11   2019           $567,000   $0                    $7,301,646 $6,540            $7,875,186
12
13            33.    Defendant James N. Topper (“Topper”) has served as a director of the
14
     Company since November 2007. He is currently a member of the Nominating and
15
16   Corporate Governance Committee and the Research and Development Committee.

17   Topper received the following compensation during the Relevant Period:
18
     Fiscal Year     Fees                 Options                      Total Compensation
19
     2017            $64,670              $211,880                     $276,550
20
     2018            $68,750              $383,929                     $452,679
21
22   2019            $68,750              $251,486                     $320,236

23
24            34.    Defendant J. Anthony Ware (“Ware”) has served as a director of the

25   Company since August 2017. He is currently a member of the Research and
26
     Development Committee, the Audit Committee, and the Nominating and Corporate
27
28
                                                  10
                    VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.12 Page 12 of 75



1    Governance Committee. Ware has received the following compensation during the
2
     Relevant Period:
3
      Fiscal Year   Fees               Options                  Total Compensation
4
5     2017          $19,280            $472,511                 $491,791

6     2018          $61,167            $383,929                 $445,096

7     2019          $66,250            $251,486                 $317,736
8
9    Former Director Defendants
10
             35.    Defendant James Schoeneck (“Schoeneck”) served as a director of the
11
12   Company from November 2015 until he resigned in March 2018. He received the

13   following compensation during the Relevant Period:
14
      Fiscal Year   Fees               Options                   Total Compensation
15
      2017          $52,500            $211,880                  $264,380
16
      2018          $13,486            $383,929                  $397,415
17
18
             36.    Defendant Nicholas B. Lydon (“Lydon”) served as a director of the
19
20   Company from November 2005 until he resigned in June 2019. He reaped
21
     approximately $2.8 million in total proceeds from insider sales during the Relevant
22
     Period. Lydon received the following compensation during the Relevant Period:
23
24    Fiscal Year   Fees               Options                   Total Compensation

25    2017          $55,347            $211,880                  $267,227
26    2018          $55,000            $383,929                  $438,929
27
28
                                              11
                   VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.13 Page 13 of 75



1    2019            $24,629                $251,486                   $276,115

2
3             37.    Defendant Carol Gallagher (“Gallagher”) served as a director of the
4    Company from October 2011 until she resigned in March 2018. She received the
5
     following compensation during the Relevant Period:
6
7    Fiscal Year Fees                       Options                    Total Compensation

8    2017            $59,124                $211,880                   $271,004

9    2018            $10,222                $383,929                   $394,151
10
11   Officer Defendants
12
              38.    Defendant Marco Londei (“Londei”) served as the Company’s Chief
13
14   Medical Officer (“CMO”) from October 2016 until March 25, 2020. Prior to that,

15   defendant Londei served as the Company’s Chief Development Officer from
16
     October 2014 until October 2016. As alleged herein, Londei reaped over $4 million
17
18   in total proceeds from sales of Company stock – over 73% of his position in

19   AnaptysBio – during the same time period that defendant Suria made his insider
20
     sales challenged herein. He received the following compensation during the
21
22   Relevant Period:

23   Fiscal         Salary     Bonus/Non-    Options    All Other        Total
     Year                      Equity                   Compensation     Compensation
24                             Incentive
25                             Plan
     2017           $395,250   $117,982      $1,633,665 $3,960           $2,150,857
26
     2018           $436,000   $161,320      $1,912,856 $3,564           $2,513,740
27
28
                                                  12
                    VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.14 Page 14 of 75



1     2019           $453,000   $108,720   $2,527,242 $9,564         $3,098,526

2
3              39.    Defendant Dominic Piscitelli (“Piscitelli”) served as the Company’s
4    Chief Financial Officer (“CFO”) from January 2017 until September 9, 2019. As
5
     alleged herein, in December 2018, defendant Piscitelli reaped approximately $2.5
6
7    million in total proceeds by selling his entire position in the Company on a single
8    day. He received the following compensation during the Relevant Period:
9
      Fiscal         Salary     Bonus/Non- Options    All Other       Total Compensation
10    Year                      Equity                Compensation
                                Incentive
11                              Plan
12    2017           $356,811   $211,143   $2,290,041 $13,253         $2,871,248

13    2018           $397,000   $146,890    $1,571,275 $540           $2,115,705
14    2019           $310,858   $0          $1,538,226 $6,574         $1,855,658
15
16   Non-Party Director
17
               40.    Magda Marquet (“Marquet”) has served as a director of the Company
18
19   since January 2021. She is a member of the Audit Committee.

20             41.    Collectively, defendants Fenton, Gallagher, Hamill, Londei, Lydon,
21
     Piscitelli, Renton, Schmid, Schoeneck, Suria, Topper, and Ware are referred to
22
23   herein as the “Individual Defendants.”

24
25
26
27
28
                                                13
                     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.15 Page 15 of 75



1    IV.   SUBSTANTIVE ALLEGATIONS
2
           A.     Background of AnaptysBio & etokimab
3
           42.    AnaptysBio is a San Diego-based clinical stage biotechnology
4
5    company, founded in 2005, which focuses on the discovery and development of
6
     therapeutic antibodies for the treatment of inflammatory diseases and cancers.
7
8    According to the Company’s public filings, it develops product candidates using its

9    proprietary antibody discovery technology platform, which is designed to replicate
10
     in vitro the natural process of antibody generation by incorporating the cellular
11
12   mechanism of somatic hypermutation (“SMH”)—the human body’s natural process

13   of antibody generation.
14
           43.    Etokimab is a therapeutic antibody intended to treat various
15
16   inflammatory diseases. Beginning in 2017, the Company proceeded to test the

17   efficacy of etokimab in various clinical trials for several inflammation disorders
18
     including atopic dermatitis, peanut allergy, and asthma.
19
20         44.    Throughout the Relevant Period, the Individual Defendants touted the

21   drug’s efficacy and prospects for the treatment of both atopic dermatitis and peanut
22
     allergy. However, the Individual Defendants failed to disclose key information from
23
24   the trials and used questionable analysis which made the trial results regarding

25   etokimab’s efficacy and its prospects appear far better than they were.
26
27
28
                                              14
                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.16 Page 16 of 75



1          45.    Throughout the Relevant Period, the Individual Defendants issued
2
     press releases, financial statements, and held conference calls which contained
3
     materially false and misleading information regarding: (1) the Company’s
4
5    retrospective exclusion of 20% of the patients enrolled in the peanut allergy study
6
     from the interim analysis due to their mild symptoms; (2) the classification of certain
7
8    patients using topical corticosteroids as a rescue therapy during the atopic dermatitis

9    study as “responders” per the study’s endpoints; and (3) the ability of the Company
10
     to begin Phase 2b trials based upon the results achieved in Phase 2a.
11
12         B.     The Individual Defendants Issue False and Misleading Statements
                  Touting the Efficacy of Etokimab in Treating Atopic Dermatitis
13
14         46.    On October 10, 2017, the Individual Defendants issued a press release

15   that provided an interim analysis of its Phase 2a clinical trial of etokimab for the
16
     treatment of atopic dermatitis (the “Phase 2a AD Trial”).2
17
18         47.    According to the press release, the Phase 2a AD Trial enrolled 12 adult

19   patients with moderate-to-severe atopic dermatitis. Each trial participant was
20
     initially administered a single intravenous dose of a placebo within 14 days of
21
22   enrollment, followed by a single intravenous 300mg dose of etokimab one week

23   after receiving the placebo. Clinical response was reportedly assessed by measuring
24
     the improvement of each patient’s Eczema Area Severity Index (“EASI”) score
25
26
27   2
        https://ir.anaptysbio.com/news-releases/news-release-details/anaptysbio-reports-
28   positive-topline-proof-concept-data-phase-2a.
                                             15
                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.17 Page 17 of 75



1    relative to their baseline score at key time points after receiving the etokimab dose.
2
     The primary efficacy objective of this study was to demonstrate a least an EASI-50
3
     response (50% or better improvement in EASI score relative to enrollment baseline)
4
5    in at least half of the patients at 29 days after receiving a dose of etokimab.
6
           48.    In the October 10, 2017 press release detailing the interim analysis,
7
8    defendant Suria stated that AnaptysBio was “very encouraged by the efficacy results

9    to date.” The press release highlighted the “rapid and sustained benefit observed in
10
     patients after a single dose of [etokimab],” which the Individual Defendants also
11
12   touted as an “encouraging” result.

13         49.    The Individual Defendants also convened a conference call with
14
     analysts on October 10, 2017, in order to discuss the interim analysis of data from
15
16   the Phase 2a AD Trial. During the call, defendant Suria described the “positive” data

17   as “provid[ing] a solid foundation for the continued development of [etokimab]
18
     across a number of atopic diseases [like peanut allergy and asthma].” Suria explained
19
20   that, because the underlying physiological cause is similar across all the atopic

21   diseases that etokimab is intended to treat, the Individual Defendants were
22
     “encouraged by what we’re seeing so far in the results disclosed today and what that
23
24   means in terms of potential translation to the peanut allergy trial.” Defendant Suria

25   also expressed the belief that the Company could build on the results with
26
27
28
                                               16
                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.18 Page 18 of 75



1    multidosing in a Phase IIb study and that they could achieve even greater EASI
2
     scores.
3
           50.    Defendant Londei, the Company’s CMO, added that “[b]ased upon this
4
5    data, we believe that a single dose of [etokimab] can maintain efficacy benefit in
6
     adult moderate-to-severe atopic dermatitis patients for approximately 2 months,
7
8    which meaningfully differentiate[s] [etokimab] in terms of patient convenience.”

9          51.
10
11
12
13
14
15
16
17
18
19
20
21
22
           52.    Shortly after reporting these encouraging results, on or around October
23
24   12, 2017, the Individual Defendants caused AnaptysBio to conduct a secondary

25   offering (the “2017 SPO”) pursuant to a registration statement filed with the SEC
26
     (the “2017 SPO Registration Statement”). On October 13, 2017, the Individual
27
28
                                             17
                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.19 Page 19 of 75



1    Defendants caused the Company to file a prospectus for the 2017 SPO with the SEC
2
     on Form 424B4 (together with the 2017 SPO Registration Statement, the “2017 SPO
3
     Offering Materials”). The Company raised approximately $205.5 million in the
4
5    2017 SPO on the sale of 3 million shares of common stock.
6
           53.    In the 2017 SPO Offering Materials, the Individual Defendants
7
8    described the data from the Phase2a AD Trial as demonstrating “proof-of-concept

9    for [etokimab]” in this indication, “suggest[ing] that [etokimab] may provide
10
     meaningful differentiation in terms of patient convenience.” The Individual
11
12   Defendants also indicated that the interim Phase 2a AD Trial results served as the

13   basis for the Company’s plan to initiate further development in a Phase 2b multi-
14
     dose trial (the “ATLAS Trial”) for treating atopic dermatitis. The 2017 SPO
15
16   Registration Statement was signed by defendants Suria, Gallagher, Lydon, Renton,

17   Schmid, Schoeneck, Topper, and Ware.
18
           54.    On November 7, 2017, the Individual Defendants caused the Company
19
20   to file its quarterly report with the SEC on Form 10-Q for the third quarter of 2017

21   (the “3Q 2017 10-Q”). Mirroring the statements made in the 2017 IPO Offering
22
     Materials, the 3Q 2017 10-Q characterized the data from the Phase 2a AD Trial as
23
24   demonstrating “proof-of-concept for [etokimab]” in the atopic dermatitis indication,

25   “suggest[ing] that [etokimab] may provide meaningful differentiation in terms of
26
27
28
                                             18
                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.20 Page 20 of 75



1    patient convenience,” and serving as the basis for imminent initiation of the ATLAS
2
     Trial.
3
              55.
4
5
6
7
8
9
10
11
12            56.    On February 17, 2018, the Individual Defendants caused AnaptysBio

13   to issue a press release announcing updated data from the Phase 2a AD Trial, which
14
     was presented at the American Academy of Dermatology Annual Meeting in San
15
16   Diego. The press release stated that “[etokimab] was efficacious in all 12 patients

17   enrolled in this trial” and “[e]fficacy was sustained through day 140 following single
18
     dose administration of [etokimab] with five of 12 patients (42 percent) achieving
19
20   EASI-50” and the drug’s efficacy “was not limited by disease severity.” The press

21   release also reported that “[d]ay 29 results exceeded the primary efficacy objective
22
     of the trial with 10 of 12 patients (83 percent) achieving EASI-50” and that “[o]ther
23
24   atopic dermatitis efficacy endpoints…demonstrated rapid and sustained single dose

25   [etokimab] efficacy results in a similar manner to the…EASI results.”
26
27
28
                                              19
                    VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.21 Page 21 of 75



1          57.    On March 5, 2018, the Individual Defendants caused AnaptysBio to file
2
     its Annual Report with the SEC on Form 10-K for the fourth quarter and full year
3
     2017 (the “2017 10-K”). The 2017 10-K described the data from the Phase 2a AD
4
5    Trial as demonstrating “proof-of-concept for [etokimab]” in this indication,
6
     “suggest[ing] that [etokimab] may provide meaningful differentiation in terms of
7
8    patient convenience,” and serving as the basis for the Company’s plan to initiate

9    further development in atopic dermatitis through the initiation of a Phase 2b multi-
10
     dose trial. The 10-K also stated that the drug’s “efficacy was not limited by disease
11
12   severity.” The 2017 10-K was signed by defendants Suria, Gallagher, Lydon,

13   Renton, Schmid, Schoeneck, Topper, and Ware.
14
           58.    While the Individual Defendants continued to tout the positive results
15
16   of the Phase 2a AD Trial for atopic dermatitis, they also began issuing misleading

17   statements about another etokimab trial for the treatment of peanut allergy.
18
           C.     The Individual Defendants Begin Touting the Efficacy of
19                Etokimab as a Treatment for Peanut Allergy
20
           59.    On March 26, 2018, after the markets closed, the Individual Defendants
21
22   caused the Company to issue a press release, which was also filed as a Current

23   Report on Form 8-K with the SEC, announcing data from an interim analysis of a
24
     Phase 2a trial for etokimab in adult patients with peanut allergy (the “Phase 2a
25
26   Peanut Trial”). The baseline peanut tolerance of each patient was evaluated at

27   enrollment using a blinded, placebo-controlled oral food challenge (“OFC”). Both
28
                                              20
                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.22 Page 22 of 75



1    the initial OFC and the OFC administered at 14 days after dosing were limited to a
2
     maximum 500mg cumulative dose of peanut protein. The efficacy of etokimab in
3
     treating the peanut allergy was tested by measuring the cumulative dose of peanut
4
5    protein tolerated by patients 14 days after receiving a single dose of either etokimab
6
     or placebo, relative to the peanut tolerance established by the baseline OFC.
7
8          60.    The Phase 2a Peanut Trial had enrolled 20 adult peanut allergy patients

9    with a clinical history of anaphylaxis after peanut exposure. Only 16 patients,
10
     however, were included in the interim analysis. According to the March 26, 2018
11
12   press release, two etokimab-dosed and two placebo-dosed patients were excluded

13   from the analysis because they had exhibited “mild” baseline symptoms. While the
14
     press release indicated that one etokimab-dosed excluded patient and two placebo-
15
16   dosed etokimab excluded patients were able to tolerate the 500mg maximum

17   cumulative peanut dose at the day 14 OFC, the Individual Defendants disclosed no
18
     further details regarding the excluded patients.
19
20         61.    Reporting on the available data, the Individual Defendants noted that

21   six out of 13 patients (46%) improved their peanut tolerance to a cumulative 500mg
22
     dose of peanut protein at day 14 after a single dose of etokimab, while none of the
23
24   three patients dosed with placebo experienced this improvement.

25         62.    Although the Company had excluded 20% of the patients enrolled in
26
     the trial from the interim data analysis, thereby creating a very limited sample size,
27
28
                                              21
                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.23 Page 23 of 75



1    in the March 26, 2018 press release the Individual Defendants touted etokimab as a
2
     “promising new paradigm for peanut allergy patients.” Thus, based on the “positive”
3
     data from the study, the Individual Defendants announced the Company’s plans to
4
5    continue development of etokimab in the ATLAS Trial.
6
           63.    On March 26, 2018, during a conference call with analysts to discuss
7
8    the data from the Company’s Phase 2a Peanut Trial, defendant Suria stated that

9    “[w]e have demonstrated proof of concept in adult peanut allergy patients with
10
     moderate-to-severe baseline symptoms or a single dose of [etokimab] resulting in
11
12   46% of patients achieving the maximum-tested peanut tolerance in 14 days.”

13         64.    When an analyst questioned how the reported results would have been
14
     affected by inclusion of the patients with mild symptoms, Suria deflected, stating:
15
16   “[w]e’re not really providing a whole lot of context here on the [patients exhibiting]

17   mild [baseline symptoms] because that’s not our focus.” Suria also represented that
18
     “there was clear separation” in the peanut tolerability amongst those patients dosed
19
20   with etokimab versus those patients dosed with a placebo and that “we’re seeing a

21   clear benefit of the drug here and a clear signal for us to move forward in the
22
     moderate-to-severe baseline adult peanut allergy population.”
23
24         65.    In response to another analyst question about whether the exclusion of

25   patients with mild symptoms was done in a prespecified manner, Suria again avoided
26
     a direct answer, stating that “the intent of the study all along from the very beginning
27
28
                                               22
                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.24 Page 24 of 75



1    was to focus on the more severe patients.” Suria also represented that “not only did
2
     we get the signal that we wanted to in order to move forward, but we also learned
3
     how to focus in on the population and not just rely on anaphylaxis, but to take a look
4
5    at their baseline severity as how you would segregate them.”
6
           66.    Although the Company had excluded 20% of the patients enrolled in
7
8    the trial from the interim data analysis, the Individual Defendants touted the drug as

9    a “promising new paradigm for peanut allergy patients” and indicated that, based on
10
     the “positive” data from the Phase 2a Peanut Trial, AnaptysBio planned to initiate
11
12   the ATLAS Trial.

13         67.    The statements referenced in ¶¶ 46-66, supra, were materially false and
14
     misleading and failed to disclose material adverse facts about the prospects of
15
16   etokimab. In particular, the Individual Defendants failed to disclose whether the

17   Company had retrospectively excluded 20% of the patients enrolled in the peanut
18
     allergy study from the interim analysis due to their mild symptoms, rather than
19
20   properly excluding those patients in a prespecified manner. As a result, the

21   Individual Defendants’ positive statements about the efficacy and prospects of
22
     etokimab in the treatment of peanut allergy were materially false and/or misleading
23
24   and/or lacked a reasonable basis. Similarly, the Individual Defendants failed to

25   disclose that certain patients’ use of topical corticosteroids as a rescue therapy during
26
     the atopic dermatitis study were classified as “responders” per the study’s endpoints.
27
28
                                                23
                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.25 Page 25 of 75



1    As a result, the Individual Defendants’ positive statements about the efficacy and
2
     prospects of etokimab in the treatment of atopic dermatitis were also materially false
3
     and/or misleading and/or lacked a reasonable basis.
4
5          D.     The Individual Defendants’ Statements About Etokimab Come
                  Into Question
6
7          68.    On March 26, 2018, the same day that the Individual Defendants
8
     publicized the interim analysis of the Phase 2a Peanut Trial data, an analyst from
9
10   RBC issued the March RBC Report which questioned the veracity of that data. The

11   March RBC Report stated that “[etokimab’s] response rate in an [intent-to-treat]
12
     population does not appear to be meaningfully differentiated” relative to the placebo.
13
14         69.    The March RBC Report further explained that since AnaptysBio

15   excluded two patients from each arm of the trial due to having mild symptoms, the
16
     difference between the etokimab-treated arm and the placebo arm was only
17
18   approximately 7%—significantly less than the 46% response rate that the Company

19   reported from its subgroup analysis. Specifically, when including the patients that
20
     the Company had excluded from its trial data analysis, seven of 15 patients (or 47%)
21
22   improved their peanut tolerance to a cumulative 500mg at the day-14 OFC,

23   compared to two of five patients (or 40%) dosed with placebo.
24
           70.    The March RBC Report also noted that “[t]hese data remain
25
26   challenging to interpret” because the Company did not disclose the average tolerated

27   peanut dose at 14 days or the average improvement in peanut tolerance from the
28
                                              24
                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.26 Page 26 of 75



1    patients’ baseline. The March RBC Report highlighted that the “[l]ack of disclosure
2
     of improvement delta between baseline and day 14 in both trial arms obfuscates the
3
     actual     improvement      data   and   complicates   contextualization   of   clinical
4
5    meaningfulness” and makes it “difficult to contextualize the breadth of allergic
6
     protection provided by [etokimab].” The March RBC Report also questioned the
7
8    Company’s use of a mild versus moderate-to-severe patient stratification and its

9    decision to exclude those patients exhibiting mild symptoms, pointing out that these
10
     exclusions were neither detailed in the clinicaltrials.gov listing nor in management’s
11
12   prior trial descriptions.

13            71.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                25
                    VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.27 Page 27 of 75



1
2
3
4
5
6
7
8
9          72.    After the March RBC Report was published, the price of AnaptysBio
10
     common stock declined nearly 6%, from a closing price of $113.83 per share on
11
12   March 26, 2018, to a closing price of $107.52 on March 27, 2018.

13         73.    A few days later, on April 4, 2018, the same analyst from RBC issued
14
     the April RBC Report, downgrading the Company’s stock and reducing the price
15
16   target from $144 to $86 “on increased skepticism regarding [etokimab’s] path

17   forward in peanut allergy” as well as “concern surrounding management
18
     credibility.” The April RBC Report also called into question the Company’s decision
19
20   to omit the mild-symptom patients as “likely retrospective and not prespecified” and

21   thus “statistically questionable.” Significantly, RBC nearly fully removed etokimab
22
     in the treatment of peanut allergy from its valuation model—decreasing its
23
24   probability of success estimates for etokimab in severe adult peanut allergy from

25   35% to only 5%.
26
27
28
                                             26
                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.28 Page 28 of 75



1          E.        The Individual Defendants Double Down on Their
                     Misrepresentations
2
3          74.       Notwithstanding the RBC Reports,3 the Individual Defendants
4
     continued to tout etokimab’s efficacy in the treatment of patients with peanut allergy,
5
     creating the public impression that it was moving into the next trial. Indeed, months
6
7    after the RBC Reports were published, the Individual Defendants continued to insist
8
     in the Company’s public filings that AnaptysBio had “demonstrated proof-of-
9
10   concept for [etokimab] in Phase 2a trials in atopic dermatitis and peanut allergy.”

11         75.       On May 8, 2018, for example, the Individual Defendants highlighted
12
     positive trial results in two separate SEC filings by the Company. In a press release
13
14   posted on the Company’s website, which was also filed on Form 8-K with the SEC,

15   the Individual Defendants announced the Company’s financial results for the first
16
     quarter of 2018, again insisting that the Company had “demonstrated proof-of-
17
18   concept for [etokimab] in Phase 2a trials in atopic dermatitis and peanut allergy.”

19   Defendant Suria also shared that the Company purportedly looked “forward to
20
     further evaluating the efficacy and safety of [etokimab] in Phase 2b studies for these
21
22   indications.”

23         76.       That same day, the Individual Defendants caused the Company to also
24
     file its quarterly report with the SEC on Form 10-Q for the first quarter of 2018 (the
25
26
27   3
      The March RBC Report and the April RBC Report are collectively referred to
28   herein as the “RBC Reports.”
                                       27
                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.29 Page 29 of 75



1    “1Q 2018 10-Q”). As with the Company’s other recent public filings, in the 1Q 2018
2
     10-Q the Individual Defendants described the data from the Phase 2a AD Trial as
3
     demonstrating “proof-of-concept for [etokimab]” in this indication, “suggest[ing]
4
5    that [etokimab] may provide meaningful differentiation in terms of patient
6
     convenience,” and serving as the basis for the Company’s plan to initiate further
7
8    development in atopic dermatitis through the initiation of a Phase 2b multi-dose trial.

9    Regarding the Company’s interim analysis of data from its Phase 2a Peanut Trial,
10
     the 1Q 2018 10-Q stated that “six of thirteen (46%) patients administered a single
11
12   dose of [etokimab] improved peanut tolerance at the day 14 [oral food challenge] to

13   the maximum tested cumulative 500mg dose, compared to none of the placebo dosed
14
     patients.”
15
16         77.     Further, when presenting at the 2018 Bank of America Merrill Lynch

17   Healthcare Conference on May 16, 2018, defendant Suria, on behalf of the
18
     Company, referred to the “pretty profound efficacy” of etokimab in its treatment of
19
20   atopic dermatitis. When speaking about the Phase 2a Peanut Trial, defendant Suria

21   told conference attendees that the Company was “quite excited by this data” and
22
     “look[ed] forward to moving into” further development in peanut allergy treatment.
23
24         78.     On May 29, 2018, the Individual Defendants caused the Company to

25   issue a press release announcing that earlier that day the Company had presented
26
     updated data from the Phase 2a AD Trial at the 2018 European Academy of Allergy
27
28
                                               28
                  VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.30 Page 30 of 75



1    and Clinical Immunology Congress in Munich, Germany. The press release stated
2
     that “[etokimab] was efficacious in all 12 patients enrolled in this trial” and
3
     “[e]fficacy was sustained through day 140 following single dose administration of
4
5    [etokimab] with five of 12 patients (42%) achieving EASI-50” and the drug’s
6
     efficacy “was not limited by disease severity.” The press release also reported that
7
8    “[d]ay 29 results exceeded the primary efficacy objective of the trial with 10 of 12

9    patients (83%) achieving EASI-50” and that “[o]ther atopic dermatitis
10
     efficacy…demonstrated rapid and sustained single dose [etokimab] efficacy results
11
12   in a similar manner to the…EASI results.”

13         79.    In the same press release, the Individual Defendants announced that the
14
     Company had also initiated the ATLAS Trial, a Phase 2b multi-dose study to
15
16   evaluate the efficacy of etokimab in approximately 300 adult patients with moderate-

17   to-severe atopic dermatitis. Data was expected in 2019.
18
           80.    The statements referenced in ¶¶ 74-79, supra, were materially false and
19
20   misleading and failed to disclose material adverse facts about the prospects of

21   etokimab. In particular, the Individual Defendants failed to disclose whether the
22
     Company’s decision to exclude 20% of the patients enrolled in the study from the
23
24   interim analysis due to their mild symptoms was retrospective or had been

25   prespecified. The Individual Defendants also failed to disclose the patients’ average
26
     cumulative peanut dose tolerated at day 14 after the administration of etokimab or
27
28
                                              29
                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.31 Page 31 of 75



1    placebo. As a result, the Individual Defendants’ positive statements about the
2
     efficacy and prospects of etokimab in the treatment of peanut allergy were materially
3
     false and/or misleading and/or lacked a reasonable basis. Similarly, the Individual
4
5    Defendants failed to disclose that certain patients’ use of topical corticosteroids as a
6
     rescue therapy during the atopic dermatitis study were classified as “responders” per
7
8    the study’s endpoints. As a result, the Individual Defendants’ positive statements

9    about the efficacy and prospects of etokimab in the treatment of atopic dermatitis
10
     were also materially false and/or misleading and/or lacked a reasonable basis.
11
12         F.     The Individual Defendants Deprioritize Clinical Development of
                  Peanut Allergy Trials
13
14         81.    On August 7, 2018, less than three months after the Individual

15   Defendants touted etokimab’s efficacy in the treatment of peanut allergy as
16
     “remarkable” and led the public to believe it was moving into the next stage of the
17
18   trial, the Individual Defendants announced that AnaptysBio had abandoned its

19   pursuit of etokimab as a treatment for peanut allergy “[a]s a result of market
20
     assessment” and that the Company did not intend to use its resources to pursue a
21
22   Phase 2b clinical trial.4 (Emphasis added).

23         82.
24
25
26
27   4
      https://ir.anaptysbio.com/news-releases/news-release-details/anaptysbio-
28   announces-second-quarter-2018-financial-results-and.
                                             30
                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.32 Page 32 of 75



1
2
3
4
5
6
7
8            83.

9
10
11
12
13
14
15
16           84.

17
18
19
20
21
22
             85.    Despite the abandonment of the peanut allergy trials, the Individual
23
24   Defendants continued to promote the positive results of the Phase 2a AD Trial for

25   another ten months, until the issuance of the Credit Suisse Report questioning the
26
     data.
27
28
                                              31
                   VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.33 Page 33 of 75



1          86.    On the same day that the Individual Defendants announced that
2
     AnaptysBio would be deprioritizing further clinical development of etokimab for the
3
     treatment of peanut allergy, the Individual Defendants caused the Company to file
4
5    its quarterly report with the SEC on Form 10-Q for the second quarter of 2018 (the
6
     “2Q 2018 10-Q”). The Company’s 2Q 2018 10-Q described the data from the Phase
7
8    2a AD Trial as demonstrating “proof-of-concept for etokimab” in this indication,

9    “suggest[ing] that etokimab may provide meaningful differentiation in terms of
10
     patient convenience,” and serving as the basis for the Company’s further
11
12   development in atopic dermatitis through the enrollment of patients in a Phase 2b

13   multi-dose trial. The 10-Q also stated that “etokimab results were not limited by
14
     disease severity” and “[o]ther efficacy endpoints…demonstrated rapid and sustained
15
16   single dose etokimab results in a similar manner to the…EASI results.”

17         87.    On September 25, 2018, the Individual Defendants caused AnaptysBio
18
     to conduct another secondary offering (the “2018 SPO”), pursuant to a shelf
19
20   registration statement that the Individual Defendants caused the Company to file

21   with the SEC on Form S-3 on February 5, 2018 (the “2018 SPO Registration
22
     Statement”). The following day, the Individual Defendants caused AnaptysBio to
23
24   file a prospectus supplement with the SEC on Form 424B5 in connection with the

25   2018 SPO Registration Statement (together with the 2018 SPO Registration
26
     Statement, the “2018 SPO Offering Materials”). In the 2018 SPO, approximately
27
28
                                             32
                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.34 Page 34 of 75



1    $207 million was raised on the sale of 2.2 million shares of AnaptysBio common
2
     stock.
3
              88.    The 2018 SPO Offering Materials contained the same false and
4
5    misleading statements that the Individual Defendants had previously made in the
6
     2017 SPO Offering Materials. The Individual Defendants described the data from
7
8    the Phase 2a trial for atopic dermatitis as demonstrating “proof-of-concept for

9    [etokimab]” in this indication, “suggest[ing] that [etokimab] may provide
10
     meaningful differentiation in terms of patient convenience,” and furthering the
11
12   Company’s plan to initiate the ATLAS Trial. The 2018 SPO Registration Statement

13   was signed by defendants Suria, Gallagher, Lydon, Renton, Schmid, Schoeneck,
14
     Topper, and Ware.
15
16            89.    On November 8, 2018, the Individual Defendants caused the Company

17   to file its quarterly report with the SEC on Form 10-Q for the third quarter of 2018
18
     (the “3Q 2018 10-Q”). The 3Q 2018 10-Q described the data from the Phase 2a AD
19
20   Trial as demonstrating “proof-of-concept for etokimab” in this indication,

21   “suggest[ing] that etokimab may provide meaningful differentiation in terms of
22
     patient convenience,” and serving as the basis for the Company’s further
23
24   development in atopic dermatitis through the enrollment of patients in a Phase 2b

25   multi-dose trial.
26
27
28
                                              33
                    VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.35 Page 35 of 75



1          90.    On January 8, 2019, defendant Suria presented on behalf of AnaptysBio
2
     at the JPMorgan Global Healthcare Conference. During the conference, in
3
     describing the results from the Phase 2a AD Trial, defendant Suria stated that the
4
5    Company had exceeded its goal of 50% responders “quite robustly” and touted the
6
     results as “a very exciting data event.” Defendant Suria also stated that the “time line
7
8    and robustness of that single dose efficacy…gave us a sense that we could robustly

9    advance this program into a multidose Phase IIb.”
10
           91.    The Individual Defendants caused the Company to file its annual report
11
12   for 2018 with the SEC on February 28, 2019 (the “2018 10-K”). Therein, the

13   Individual Defendants once again highlighted the updated positive results of the
14
     Phase 2a AD Trial. Specifically, the 2018 10-K falsely described the trial data as
15
16   demonstrating “proof-of-concept for etokimab” in this indication and “suggest[ing]

17   that etokimab may provide meaningful differentiation in terms of patient
18
     convenience.” Moreover, the Individual Defendants again asserted that “etokimab
19
20   efficacy was not limited by disease severity.”

21         92.    A few months later, on May 14, 2019, AnaptysBio presented at the
22
     2019 Bank of America Merrill Lynch Healthcare Conference. During the
23
24   conference, defendant Suria touted etokimab as “a widespread, rapid and durable

25   response in atopic dermatitis” based on the trial’s “efficacy data.” The Individual
26
27
28
                                               34
                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.36 Page 36 of 75



1    Defendants further highlighted that the trial saw a “really remarkable result where a
2
     single dose of our drug…had widespread efficacy across all these individuals.”
3
           93.    These public disclosures continued to affirm the drug’s efficacy in the
4
5    treatment of atopic dermatitis in the initial trial and encouraged expectations of
6
     positive results in the ATLAS Trial. The Individual Defendants’ repeated false
7
8    assertions as to the efficacy and prospects of AnaptysBio’s lead drug had the effect

9    of inflating the Company’s stock during the Relevant Period.
10
           94.    The statements referenced in ¶¶ 81-93, supra, were materially false and
11
12   misleading and failed to disclose material adverse facts about the prospects of

13   etokimab. In particular, the Individual Defendants failed to disclose the timing and
14
     extent of certain patients’ use of a rescue therapy during the study, as well as whether
15
16   any of those participants were classified as “responders” per the study’s endpoints.

17   As a result, the Individual Defendants’ positive statements about the efficacy and
18
     prospects of etokimab in the treatment of atopic dermatitis were also materially false
19
20   and/or misleading and/or lacked a reasonable basis.

21         G.     Credit Suisse Questions the Veracity of the Company’s Atopic
22                Dermatitis Data

23         95.    On June 21, 2019, a Credit Suisse securities analyst issued the Credit
24
     Suisse Report, which questioned the veracity of the data from the Company’s Phase
25
26   2a AD Trial due to patients’ use of topical corticosteroids as a rescue therapy during

27   the study. The Credit Suisse Report also criticized AnaptysBio’s failure to provide
28
                                               35
                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.37 Page 37 of 75



1    details on the timing of rescue therapy use or whether the subjects that used it were
2
     classified as participants during the trial.
3
              96.    The Credit Suisse Report explained that because of the trial’s small
4
5    sample size, even a single subject who used a rescue therapy during the study and
6
     was classified as a responder “could substantially skew the response rates” and
7
8    “chang[e] the interpretation of the data as it relates to the overall prospects of the

9    asset.” Accordingly, due to the study’s small sample size and lack of critical details
10
     provided by the Company, the Credit Suisse Report concluded that “we must
11
12   consider the possibility that the presence of rescue medications could have

13   influenced the trial’s response rates” and “we are now less certain about etokimab’s
14
     efficacy profile, particularly in atopic dermatitis.”
15
16            97.    The Credit Suisse Report also expressed “concerns about the

17   interpretability of prior [Phase 2a] atopic dermatitis data,” which prompted Credit
18
     Suisse “to adopt a lower probability of success assumption ahead of [Phase 2b trial]
19
20   data.” As a result, Credit Suisse downgraded the Company’s stock to neutral from

21   outperform and cut its price target by nearly 60% – from $137 per share to $79 per
22
     share.
23
24            98.    On this news, the price of AnaptysBio common stock declined nearly

25   12%, from a closing price of $67.02 per share on June 20, 2019, to a closing price
26
     of $59.24 per share on June 21, 2019.
27
28
                                                36
                    VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.38 Page 38 of 75



1          99.    The Credit Suisse Report’s allegations regarding the lack of veracity of
2
     the Phase 2a AD Trial data were confirmed when, less than two months later, the
3
     Individual Defendants announced “very disappoint[ing]” data from the ATLAS
4
5    Trial. Specifically, the Individual Defendants revealed that the results “failed to meet
6
     the primary endpoint of the trial, which was demonstration of statistically greater
7
8    improvement in the EASI relative placement at week 16.” This was contrary to the

9    continued anticipation of positive results from the ATLAS Trial beginning on
10
     October 10, 2017 when the Individual Defendants stated that they “anticipate[d] that
11
12   we can get to even greater EASI scores.”

13         H.     The Truth is Revealed
14
           100. After years spent touting the efficacy of etokimab, on November 8,
15
16   2019, the Individual Defendants announced “very disappoint[ing]” data from the

17   Company’s ATLAS Trial. Specifically, the Individual Defendants disclosed that
18
     each of the etokimab dosing arms “failed to meet the primary endpoint of the trial,
19
20   which was demonstration of statistically greater improvement in the Eczema Area

21   and Severity Index (EASI) relative placebo at week 16.” As a result, the Individual
22
     Defendants disclosed that the Company would postpone the initiation of its clinical
23
24   trial for etokimab in asthma.

25         101. This disclosure caused several securities analysts to immediately
26
     downgrade AnaptysBio’s stock. For example, Wedbush Securities downgraded the
27
28
                                               37
                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.39 Page 39 of 75



1    Company’s stock to neutral from outperform and slashed its price target from $96
2
     per share to only $20 per share. The report discussing the Company’s shocking
3
     announcement stated that “we’re disappointed and surprised by the readout” and
4
5    “are now entirely removing etokimab from our valuation.”
6
           102. Analysts at Guggenheim Securities, LLC also downgraded the
7
8    Company’s stock (to neutral from buy), removed its price target entirely “following

9    negative Phase IIb results from their key drug etokimab…in atopic dermatitis,” and
10
     concluded that etokimab is “likely to be discontinued.”
11
12         103. Analysts at Cantor Fitzgerald, like the market at large, “were surprised

13   by the results” and highlighted that “the largest risk to the shares is the growing
14
     number of investor questions we are getting around credibility and execution.” As a
15
16   result, Cantor Fitzgerald removed credit to etokimab in its valuation model of the

17   Company and slashed its price target for AnaptysBio’s common stock from $140 to
18
     $28 per share.
19
20         104. Even analysts at RBC, which had issued the RBC Reports in 2018,

21   stated that “[w]hile we had reservations about prior data from etokimab
22
     programs…as well as [management] credibility…we’re surprised by this outright
23
24   failure as well as the lack of an investor call to discuss the most significant

25   development in the history of the company.”
26
27
28
                                             38
                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.40 Page 40 of 75



1          105. Stifel Nicolaus analysts noted that the “all out failure of etokimab” in
2
     the Company’s ATLAS Trial “calls into question its ability to demonstrate efficacy
3
     in other atopic diseases and is no doubt the worst case scenario” for the Company.
4
5          106. On this news, the price of AnaptysBio common stock declined nearly
6
     72%, from a closing price of $36.16 per share on November 7, 2019 to a closing
7
8    price of $10.18 on November 8, 2019.

9          I.    Top Company Insiders Reaped Nearly $21.7 Million from Stock
10               Sales Based on Their Possession of Material, Adverse, Non-Public
                 Information
11
12         107. Before the truth emerged and the Company’s stock price collapsed,

13   certain of the Individual Defendants, including the senior-most leaders of the
14
     Company, engaged in a series of suspicious stock transactions, collectively reaping
15
16   approximately $21.7 million based on their knowledge of material, adverse, non-

17   public information.
18
           108. First, defendant Lydon sold 33,000 shares of AnaptysBio common
19
20   stock in April 2018 – almost 11% of his holdings – for proceeds of nearly $2.9

21   million.
22
23
24
25
26
27
28
                                             39
                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.41 Page 41 of 75



1
2
3
           109. Next, over a span of only approximately six months between December
4
5    3, 2018 and June 10, 2019 – while AnaptysBio’s stock price remained artificially
6
     inflated because of the Individual Defendants’ materially false and misleading
7
8    statements concerning the Company’s Phase 2a AD Trial – defendants Suria,

9    Londei, and Piscitelli collectively sold over 265,000 shares of their personally held,
10
     artificially inflated AnaptysBio stock.
11
12         110. These stock sales, nearly all of which were made when the Company’s

13   stock was trading for roughly double its closing price on October 9, 2017 (the day
14
     before the beginning of the Relevant Period) netted defendant Suria over $12
15
16   million, defendant Londei over $4 million , and defendant Piscitelli over $2.6

17   million.
18
           111. A mere two weeks after the August 7, 2018 disclosure that the
19
20   Company’s long-awaited peanut allergy study had been abandoned and that

21   AnaptysBio would not pursue a Phase 2b clinical trial for the peanut allergy
22
     indication – which caused the stock to drop significantly – defendants Londei,
23
24   Piscitelli, and Suria decided to devise, for the first time, 10b5-1 trading plans that

25   would allow them to sell millions of dollars’ worth of AnaptysBio common stock
26
27
28
                                               40
                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.42 Page 42 of 75



1    before more disappointing news could emerge publicly concerning etokimab’s lack
2
     of efficacy and the Phase 2a AD Trial’s design flaws.
3
           112. Indeed, these defendants’ insider selling was affected largely pursuant
4
5    to 10b5-1 trading plans entered into between August 16, 2018 and August 22, 2018,
6
     less than two weeks after the Phase 2a Peanut Trial was abruptly terminated, but
7
8    while the Individual Defendants were still touting the projected success of the atopic

9    dermatitis and asthma studies. Defendant Londei also entered into an additional
10
     10b5-1 trading plan on March 13, 2019.
11
12         113. These trading plans enabled defendants Suria, Londei, and Piscitelli to

13   rapidly offload millions of dollars’ worth of shares at a massive profit when no one
14
     else at the Company could trade, and just before the June 21, 2019 Credit Suisse
15
16   Report and the Company’s November 2019 disclosures, which both revealed the

17   truth about the weaknesses of the atopic dermatitis trial design and trial plans and
18
     caused AnaptysBio’s stock price to plummet.
19
20         114. During the Relevant Period, defendants Suria, Londei, Piscitelli, and

21   Lydon did not purchase a single share of AnaptysBio stock on the open market.
22
           115. Defendant Suria personally sold 169,741 shares of AnaptysBio
23
24   common stock between December 2018 and June 2019 – over 91% of his holdings

25   available for sale – and collected approximately $12,067,670 million in proceeds for
26
27
28
                                              41
                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.43 Page 43 of 75



1    a net profit of $11,858,527. Defendant Suria’s sales during the Relevant Period are
2
     reflected below:
3
       Transaction Date       Shares Sold         Price Per Share     Gross Proceeds
4
5         12/10/2018             15,276               $70.57            $1,078,082

6         12/10/2018             10,347               $71.49             $739,701

7         12/10/2018             4,964                $72.48             $359,805
8
          12/11/2018             4,998                $70.83             $354,008
9
          12/12/2018             12,003               $71.11             $853,481
10
          12/12/2018             9,673                $71.92             $695,718
11
12        12/12/2018             8,324                $72.88             $606,618

13        12/14/2018             24,844               $68.89            $1,711,429

14        12/14/2018             9,084                $69.68             $632,968
15
          12/14/2018             7,800                $70.51             $549,979
16
           1/14/2019             27,760               $70.65            $1,961,227
17
           1/14/2019             12,240               $71.10             $870,304
18
19         6/10/2019             8,540                $72.64             $620,385

20         6/10/2019             6,440                $73.70             $474,637
21         6/10/2019             5,000                $74.68             $373,413
22
           6/10/2019             1,994                $75.86             $151,271
23
           6/10/2019              454                 $76.31              $34,654
24
           TOTALS               169,741                                 $12,067,670
25
26
27
28
                                             42
                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.44 Page 44 of 75



1          116. Defendant Londei sold 59,183 shares of AnaptysBio common stock
2
     between December 2018 and June 2019 – over 73% of his holdings available for
3
     sale – and collected approximately $4,073,699 million in proceeds for a net profit of
4
5    $3,776,373. Defendant Londei’s sales during the Relevant Period are reflected
6
     below:
7
       Transaction Date        Shares Sold         Price Per Share      Gross Proceeds
8
9         12/17/2018             12,120                $65.36              $792,178

10        12/17/2018              8,002                $67.57              $540,684

11        12/17/2018              6,741                $68.47              $461,578
12
          12/17/2018              3,185                $66.38              $211,416
13
           1/15/2019             14,894                $70.04             $1,043,195
14
           1/15/2019              4,181                $69.29              $289,686
15
16         6/4/2019               6,009                $72.45              $435,359

17         6/4/2019               2,048                $73.43              $150,384
18         6/4/2019               2,003                $74.50              $149,219
19
           TOTALS                59,183                                   $4,073,699
20
21         117. Defendant Piscitelli sold 37,000 shares of AnaptysBio common stock
22
     in December 2018 – all of his holdings available for sale – and collected
23
24   approximately $2,669,158 million in proceeds for a net profit of $2,249,578.
25
     Defendant Piscitelli’s sales during the Relevant Period are reflected below:
26
27
28
                                              43
                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.45 Page 45 of 75



1      Transaction Date       Shares Sold         Price Per Share   Gross Proceeds

2          12/3/2018             18,604               $71.33           $1,327,061
3          12/3/2018             6,624                $74.33           $492,362
4
           12/3/2018             4,820                $72.24           $348,212
5
           12/3/2018             3,554                $70.34           $249,974
6
7          12/3/2018             2,298                $73.18           $168,159

8          12/3/2018             1,100                $75.18            $83,390

9          TOTALS                37,000                                $2,669,158
10
11         118. Defendant Lydon sold 33,000 shares of AnaptysBio common stock in
12
     April 2018 – almost 11% of his position – and collected approximately $2,866,793.
13
14   His sales during the Relevant Period are reflected below:

15     Transaction Date       Shares Sold         Price Per Share   Gross Proceeds
16         4/16/2018             2,600                $84.18           $218,868
17
           4/16/2018             10,310               $85.11           $877,484
18
           4/16/2018             1,390                $86.15           $119,748
19
           4/16/2018             9,425                $87.46           $824,310
20
21         4/16/2018             4,250                $88.29           $375,232

22         4/16/2018             2,803                $89.41           $250,616
23         4/16/2018             2,222                $90.25           $200,535
24
           TOTALS                33,000                                $2,866,793
25
26
27
28
                                             44
                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.46 Page 46 of 75



1          119. Notably, each of defendants Suria, Londei, and Piscitelli reaped vastly
2
     more in proceeds from their sales of AnaptysBio stock during the Relevant Period
3
     than they earned in salary. In 2019, defendant Suria earned $567,000 in salary, yet
4
5    reaped $4,485,882 from his insider stock sales. In 2018, defendant Suria earned
6
     $547,000 in salary, yet reaped 12.8 times that amount – $7,581,788 – from insider
7
8    stock sales in the 2018 fiscal year.

9          120. Defendant Londei received $436,000 and $453,000 in salary in 2018
10
     and 2019, respectively. From his insider stock sales, however, he collected
11
12   $2,005,856 in 2018 and $2,067,843 in 2019 – in both years more than three and a

13   half times his salary.
14
           121. Defendant Piscitelli earned a salary of $397,000 in 2018, yet reaped
15
16   more than $2,669,158 from his insider stock sales – 572.33% (over 5.7 times) of his

17   salary.
18
               THE INDIVIDUAL DEFENDANTS’ FIDUCIARY DUTIES
19
20         122. By reason of their positions as officers and directors of the Company,

21   each of the Individual Defendants owed and continues to owe the Company and its
22
     stockholders fiduciary obligations of trust, loyalty, good faith, and due care and
23
24   was/is required to use his/her utmost ability to control and manage AnaptysBio in a

25   fair, just, honest, and equitable manner. The Individual Defendants were/are required
26
     to act in furtherance of the best interests of AnaptysBio and its stockholders to
27
28
                                              45
                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.47 Page 47 of 75



1    benefit all stockholders equally and not in furtherance of their personal interest or
2
     benefit.
3
           123. Each Individual Defendant owes and continues to owe AnaptysBio and
4
5    its stockholders the non-exculpable fiduciary duty to exercise good faith and
6
     diligence in the administration of the affairs of the Company and in the use and
7
8    preservation of its property and assets.

9          124. The Individual Defendants, because of their positions of control and
10
     authority as directors and/or officers of AnaptysBio, were able to, and did, directly
11
12   and/or indirectly, exercise control over the wrongful acts complained of herein.

13   Because of their executive and/or directorial positions with AnaptysBio, each of the
14
     Individual Defendants had knowledge of material, nonpublic information regarding
15
16   the Company. In addition, as officers and/or directors of a publicly held company,

17   the Individual Defendants had a duty to promptly disseminate accurate and truthful
18
     information with regard to the Company’s business practices, operations, financials,
19
20   financial prospects, compliance policies, and internal controls so that the market

21   price of the Company’s stock would be based on truthful and accurate information.
22
           125. To discharge their duties, the Individual Defendants were/are required
23
24   to exercise reasonable and prudent supervision over the management, policies,

25   practices, and controls of the financial affairs of the Company. The Individual
26
     Defendants were required to, among other things:
27
28
                                                46
                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.48 Page 48 of 75



1              a.    ensure that the Company complied with its legal obligations and
2
                     requirements – including requirements involving the filing of
3
                     accurate financial and operational information with the SEC –
4
5                    and refrain from engaging in insider trading and other deceptive
6
                     conduct;
7
8              b.    conduct the affairs of the Company in compliance with all

9                    applicable laws, rules, and regulations to make it possible to
10
                     provide the highest quality performance of its business, avoid
11
12                   wasting the Company’s assets, and maximize the value of the

13                   Company’s stock;
14
               c.    remain informed as to how AnaptysBio conducted its operations,
15
16                   and, upon receipt of notice or information of imprudent or

17                   unsound conditions or practices, make a reasonable inquiry in
18
                     connection therewith, and take steps to correct such conditions
19
20                   or practices and make such disclosures as necessary to comply

21                   with applicable laws; and
22
               d.    truthfully and accurately guide investors and analysts as to the
23
24                   business operations of the Company at any given time.

25
26
27
28
                                          47
              VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.49 Page 49 of 75



1        Duties Pursuant to the Company’s Code of Business Conduct and Ethics
2
           126. The Individual Defendants, as officers and/or directors of AnaptysBio,
3
     were bound at all times by the Company’s Code of Business Conduct5 (the “Code
4
5    of Conduct”), which required the following:
6
           This Code shall apply to all the Company’s employees and
7          directors. The Company may modify or update these more specific
           policies and procedures from time to time and adopt new Company
8
           policies and procedures in the future.
9
10                                           ***

11         The Company’s success depends upon each employee and director
12         performing his or her Company duties in compliance with applicable
           laws and in cooperation with governmental authorities. It is essential
13         that employees and directors know and understand the legal and
14         regulatory requirements that apply to the Company’s business and to
           their specific area of responsibility. While employees and directors are
15         not expected to have complete mastery of these laws, rules and
16         regulations, they are expected to be able to recognize situations
           thatrequire them to consult with others to determine the appropriate
17         course of action. To address questions in the area of legal compliance,
18         employees should approach their supervisor or the Compliance Officer
           immediately.
19
20                                           ***

21         V.    INSIDER TRADING
22
           Every employee and director is prohibited from using “inside” or
23         material nonpublic information about the Company, or about
24         companies with which it does business, in connection with buying or
           selling the Company’s or such other companies’ securities, including
25         “tipping” others who might make an investment decision on the basis
26
27   5
      See AnaptysBio Code of Business Conduct,
28   https://ir.anaptysbio.com/static-files/44ea0a0a-be60-4f0d-8860-dcf838112794.
                                               48
                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.50 Page 50 of 75



1         of this information. It is illegal, and it is a violation of this Code and
          other Company policies, to tip or to trade on inside information.
2
          Employees or directors who have access to inside information are
3         not permitted to use or share that inside information for stock
          trading purposes or for any other purpose except to conduct Company
4
          business.
5
                                             ***
6
7         VII. MAINTENANCE OF CORPORATE BOOKS, RECORDS
               AND ACCOUNTS; FINANCIAL INTEGRITY; PUBLIC
8
               REPORTING
9
10        The Company strives to maintain complete integrity of its records
          and public disclosure. The Company’s corporate and business records,
11        including all supporting entries to its books of account, must be
12        completed honestly, accurately and intelligibly. The Company’s
          records are important to investors and creditors. The Company depends
13        on its books, records and accounts accurately and fairly reflecting, in
14        reasonable detail, its assets, liabilities, revenues, costs and expenses, as
          well as all transactions and changes in assets and liabilities.
15
16                                           ***

17        The Company’s disclosure controls and procedures are designed to
18        help ensure that the Company’s public disclosures are full, fair and
          accurate, that they fairly present its financial condition and results of
19        operations, and that they are timely and understandable. Employees
20        who collect, provide or analyze information for or otherwise contribute
          in any way to preparing or verifying these reports should adhere to all
21        disclosure controls and procedures and generally assist the Company in
22        producing financial disclosures that contain all of the information about
          the Company that is required by law and would be important to enable
23        investors to understand the Company’s business and its attendant risks.
24
                                             ***
25
26        If any employee becomes aware that the Company’s public
          disclosures are not full, fair and accurate, or if any employee
27        becomes aware of a transaction or development that he or she
28
                                              49
               VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.51 Page 51 of 75



1          believes may require disclosure, he or she should report the matter
           immediately to the Compliance Officer.
2
3                                            ***
4
           XIII. CONDUCT OF SENIOR FINANCIAL PERSONNEL
5
           The Company’s Finance Department has a special responsibility to
6
           promote integrity throughout the organization, with responsibilities to
7          stakeholders both inside and outside of the Company. As such, the
           Chief Executive Officer and senior finance department personnel must
8
           adhere to the following ethical principles and accept the obligation to
9          foster a culture throughout the Company as a whole that ensures the
10         accurate and timely reporting of the Company’s financial results and
           condition.
11
12         Because of this special role, the Company requires that the Chief
           Executive Officer, Chief Financial Officer, Controller (if any) and any
13         other persons performing similar functions (“Senior Financial
14         Employees”):

15                                           ***
16
               Act with honesty and integrity and use due care and diligence in
17              performing his or her responsibilities to the Company.
18
                                             ***
19
20             Comply with applicable laws, rules, and regulations of federal,
                state and local governments, and of any applicable public or
21              private regulatory and listing authorities.
22
     (Emphasis added).
23
24         127. Defendants Suria, Lydon, Londei, and Piscitelli failed to adhere to the
25   Code of Conduct by executing insider sales of Company stock based on their
26
     possession of material, adverse, non-public information. Furthermore, the Individual
27
28
                                             50
                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.52 Page 52 of 75



1    Defendants failed to adhere to the Code of Conduct by repeatedly causing the
2
     Company to file disclosures during the Relevant Period that were not “full, fair and
3
     accurate” regarding the use of etokimab in the treatment of peanut allergy and atopic
4
5    dermatitis.
6
                      NON-EXCULPABLE BREACHES OF DUTIES
7
8          128. The conduct of the Individual Defendants complained of herein

9    involves a knowing and culpable violation of their obligations as officers and/or
10
     directors of AnaptysBio, the absence of good faith on their part, and a reckless
11
12   disregard for their duties to the Company.

13         129. The Individual Defendants breached their duties of loyalty and good
14
     faith by utterly failing to implement a reasonable, relevant, meaningful, and well-
15
16   constituted system of internal controls, especially with respect to disclosure of

17   material information regarding the extensive problems the Company was
18
     encountering, in connection with etokimab. The Individual Defendants also
19
20   breached their duties of loyalty and good faith by allowing the Company to cause,

21   or by themselves causing, the Company to make improper statements to the public
22
     and the Company’s stockholders. These unlawful practices wasted the Company’s
23
24   assets and caused AnaptysBio substantial damage.

25         130. The Individual Defendants, because of their positions of control and
26
     authority as officers and/or directors of AnaptysBio, were able to and did, directly
27
28
                                              51
                   VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.53 Page 53 of 75



1    or indirectly, exercise control over the wrongful acts complained of herein. The
2
     Individual Defendants also failed to prevent the other Individual Defendants from
3
     taking such illegal actions. In addition, as a result of Individual Defendants’
4
5    improper course of conduct, the Company is now the subject of the Federal
6
     Securities Class Action, which alleges violations of federal securities laws. As a
7
8    result, AnaptysBio has expended, and will continue to expend, significant sums of

9    money.
10
                              DAMAGES TO ANAPTYSBIO
11
12         131. Further, as a direct and proximate result of the Individual Defendants’

13   misconduct, the Company has been exposed to a myriad of financial damages,
14
     including but not limited to:
15
16                a.    The costs incurred from compensation and benefits paid to the

17                      Individual Defendants, who breached their fiduciary duties;
18
                  b.    Nearly $22 million in money paid out to Defendants Londei,
19
20                      Lydon, Piscitelli, and Suria as a result of their insider trading

21                      during the Relevant Period;
22
                  c.    Liability arising from the Federal Securities Class Action; and
23
24                d.    Attorneys’ fees and expenses associated with Federal Securities

25                      Class Action.
26
27
28
                                             52
                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.54 Page 54 of 75



1              DERIVATIVE AND DEMAND EXCUSED ALLEGATIONS
2
             132. Plaintiffs bring this action derivatively and for the benefit of
3
     AnaptysBio to redress injuries suffered, and to be suffered, because of the Individual
4
5    Defendants’ breaches of their fiduciary duties as directors and/or officers of
6
     AnaptysBio, waste of corporate assets, unjust enrichment, and violations of Sections
7
8    14(a) and 20(a) of the Exchange Act, as well as the aiding and abetting thereof.

9            133. AnaptysBio is named solely as a nominal party in this action. This is
10
     not a collusive action to confer jurisdiction on this Court that it would not otherwise
11
12   have.

13           134. Plaintiffs are, and have been continuously at all relevant times,
14
     stockholders of AnaptysBio. Plaintiffs will adequately and fairly represent the
15
16   interests of AnaptysBio in enforcing and prosecuting its rights, and, to that end, have

17   retained competent counsel, experienced in derivative litigation, to enforce and
18
     prosecute this action.
19
20           135. Plaintiffs incorporate by reference and re-allege each allegation stated

21   above as if fully set forth herein.
22
             136. A pre-suit demand on the Board of AnaptysBio is futile and, therefore,
23
24   excused. At the time of filing of this action, the Board consists of eight directors:

25   Individual Defendants (i) Topper, (ii) Fenton, (iii) Hamill, (iv) Renton, (v) Schmid,
26
     (vi) Suria, and (vii) Ware (the “Director Defendants”), along with one non-party
27
28
                                               53
                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.55 Page 55 of 75



1    director (Ms. Marquet). Plaintiffs need only allege demand futility as to a majority
2
     of the directors (at least four out of eight) on the Board at the time this action is
3
     commenced.
4
5          137. Demand is excused as to all seven Director Defendants because each
6
     one of them faces, individually and collectively, a substantial likelihood of liability
7
8    as a result of the scheme they engaged in knowingly or recklessly to make and/or

9    cause the Company to make false and misleading statements and omissions of
10
     material facts, which renders them unable to impartially investigate the charges and
11
12   decide whether to pursue action against themselves and the other perpetrators of the

13   scheme.
14
           138. In complete abdication of their fiduciary duties, the Director
15
16   Defendants either knowingly or recklessly participated in making and/or causing the

17   Company to make the materially false and misleading statements alleged herein. The
18
     illicit scheme was intended to make the Company appear more profitable and
19
20   attractive to investors. As a result of the foregoing, the Director Defendants breached

21   their fiduciary duties, face a substantial likelihood of liability, are not disinterested,
22
     and demand upon them is futile, and thus excused.
23
24         139. Demand on Defendants Suria, Renton, Schmid, Topper, and Ware is

25   futile because they personally made false and misleading statements in violation of
26
     their fiduciary duties of loyalty and good faith and face a substantial likelihood of
27
28
                                                54
                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.56 Page 56 of 75



1    liability as a result.
2
3
4
5
6
7
8
9                                      Regardless, defendants Suria, Renton, Schmid,
10
     Topper, and Ware signed and thus personally made the false and misleading
11
12   statements in the 2017 SPO Registration Statement, filed October 13, 2017,

13
14
                                                                               Thus,
15
16   demand upon Suria, Renton, Schmid, Topper, and Ware would be futile.

17          140.
18
19
20
21                                                                       Regardless,
22
     defendants Suria, Renton, Schmid, Topper, and Ware signed and thus personally
23
24   made the false and misleading statements in the 2018 SPO Registration Statement,

25   filed February 5, 2018, and 2017 10-K, filed March 5, 2018,
26
27
28
                                            55
                   VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.57 Page 57 of 75



1                                                                        Thus, demand
2
     upon Suria, Renton, Schmid, Topper, and Ware is futile.
3
           141. Regardless of the Board’s knowledge listed above, defendants Suria,
4
5    Fenton, Renton, Schmid, Topper, and Ware signed and thus personally made the
6
     false and misleading statements regarding etokimab’s treatment of atopic dermatitis
7
8    in the 2018 10-K, filed February 28, 2019, and the truth was not revealed until

9    November 8, 2019. Thus, demand upon Suria, Fenton, Renton, Schmid, Topper, and
10
     Ware is futile.
11
12         142. Accordingly, pre-suit demand is excused as futile. In addition:

13                i.    Demand on defendant Topper is futile because defendant
14
     Topper is a co-founder of the Company. Second, defendant Topper has been a
15
16   partner with Frazier Healthcare since August 2003, serving as General Partner since

17   2005. According to the Proxy Statement filed April 27, 2020 with the SEC (the
18
     “2019 Proxy”), Frazier Healthcare Entities owned 8.7% of the Company’s stock.
19
20   Third, defendant Topper is the Company’s independent chairman while also serving

21   as Chief Executive Officer and Chairman of the Board of Frazier Lifescience
22
     Acquisition Corp. He is also a managing director of Frazier Life Sciences and its
23
24   affiliated funds. Fourth, defendant Topper has served or serves on the Boards of

25   other entities in which Frazier entities held or holds stakes: (a) Rempec
26
     Pharmaceuticals; (b) Amicus Therapeutics; (c) Lassen Therapeutics; and (d)
27
28
                                             56
                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.58 Page 58 of 75



1    Amunix Pharmaceuticals.6 Accordingly, demand on defendant Topper would be
2
     futile because he owes loyalties to both the Company and to Frazier, which owns
3
     approximately 8.7% of the Company as well as interests in other entities to which
4
5    defendant Topper owes fiduciary duties. Topper was also the co-founder of Portola
6
     Pharmaceuticals, Inc., (“Portola”) which was acquired by Alexion in July 2020
7
8    through a tender offer and subsequent merger of Portola with an Alexion subsidiary.

9    Messrs. Renton and Fenton served on the Portola board.
10
                    ii.    Demand on defendant Fenton is futile because defendant Fenton
11
12   is not independent of defendant Renton, with whom he has served on the board of

13   directors of Portola for approximately six years. Defendant Renton was the chairman
14
     of the board of directors of Portola during this time. Because of this interconnected
15
16   business relationship between defendants Fenton and Renton, there is a reason to

17   doubt that defendant Fenton would independently and disinterestedly consider a
18
     demand against defendant Renton. Defendant Fenton is also a director of Cirius
19
20   Therapuetics, another company in the Frazier portfolio family along with defendant

21   Topper, and served as a director of Xenoprot, a Frazier portfolio company.
22
                    iii.   Demand on defendant Renton is futile because defendant
23
24   Renton is not independent of defendant Fenton, with whom he has served on the

25   board of directors of Portola for approximately six years. Because of this
26
27
28
     6
         See https://www.frazierhealthcare.com/life-sciences/portfolio#?status=current.
                                              57
                  VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.59 Page 59 of 75



1    interconnected business relationship between defendants Fenton and Renton, there
2
     is a reason to doubt that defendant Renton would independently and disinterestedly
3
     consider a demand against defendant Fenton.
4
5                iv.    Demand on defendant Suria is futile because he personally made
6
     the false and misleading statements to the investing public during the conference
7
8    calls and healthcare conferences described herein. His principal occupation is his

9    role as CEO of the Company. Additionally, the 2019 Proxy admits that the Board
10
     itself does not consider defendant Suria to be an independent director. Defendant
11
12   Suria signed and thus personally made the false and misleading statements in the 3Q

13   2017 10-Q, the 2017 10-K, the 1Q 2018 10-Q, 3Q 2018 10-Q, and the 2018 10-K.
14
     He also signed SOX certifications for the 3Q 2017 10-Q, 2017 10-K, 1Q 2018 10-
15
16   Q, 3Q 2018 10-Q, and the 2018 10-K. Furthermore, defendant Suria made sales of

17   stock during the Relevant Period, when the share price was inflated, for proceeds of
18
     approximately $12,044,925. As such, he has a substantial likelihood of liability in
19
20   this action and is incapable of assessing whether to pursue the claims herein with

21   disinterested independence.
22
           143. As trusted Company directors, the Director Defendants conducted little,
23
24   if any, oversight of the scheme to cause the Company to make false and misleading

25   statements, consciously disregarded their duties to monitor such controls over
26
     reporting and engagement in the scheme, and consciously disregarded their duties to
27
28
                                             58
                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.60 Page 60 of 75



1    protect corporate assets. For the above reasons, these Director Defendants breached
2
     their fiduciary duties, face a substantial likelihood of liability, are not independent
3
     or disinterested, and thus demand upon them is futile and, therefore, excused.
4
5          144. The Director Defendants have longstanding business relationships with
6
     each other and the Individual Defendants which means they cannot act
7
8    independently and in the best interests of the Company. These conflicts mean these

9    Director Defendants could not adequately monitor the Company’s operations and
10
     internal controls, and call into question the Individual Defendants’ conduct. Thus,
11
12   demand upon the Director Defendants would be futile.

13         145. In violation of the Code of Conduct, the Director Defendants conducted
14
     little, if any, oversight of the Company’s engagement in the Individual Defendants’
15
16   scheme to issue materially false and misleading statements to the public and to

17   facilitate and disguise the Individual Defendants’ violations of law, including
18
     breaches of fiduciary duty, gross mismanagement, abuse of control, waste of
19
20   corporate assets, unjust enrichment, and violations of Section 14(a) of the Exchange

21   Act. In further violation of the Code of Conduct, the Director Defendants failed to
22
     comply with laws and regulations, maintain the accuracy of Company records and
23
24   reports, avoid conflicts of interest, conduct business in an honest and ethical manner,

25   protect and properly use corporate assets, and properly report violations of the Code
26
27
28
                                               59
                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.61 Page 61 of 75



1    of Conduct. Thus, the Director Defendants face a substantial likelihood of liability
2
     and demand is futile as to them.
3
               146. AnaptysBio has been and will continue to be exposed to significant
4
5    losses due to the wrongdoing complained of herein, yet the Director Defendants have
6
     not filed any lawsuits against themselves or others who were responsible for that
7
8    wrongful conduct to attempt to recover for AnaptysBio any part of the damages

9    AnaptysBio suffered and will continue to suffer thereby. Thus, any demand upon the
10
     Director Defendants would be futile.
11
12             147. The Individual Defendants’ conduct described herein and summarized

13   above could not have been the product of legitimate business judgment as it was
14
     based on bad faith and intentional, reckless, or disloyal misconduct. Thus, none of
15
16   the Director Defendants can claim exculpation from their violations of duty pursuant

17   to the Company’s charter (to the extent such a provision exists). As a majority of the
18
     directors face a substantial likelihood of liability, they are self-interested in the
19
20   transactions challenged herein and cannot be presumed to be capable of exercising

21   independent and disinterested judgment about whether to pursue this action on
22
     behalf of the shareholders of the Company. Accordingly, demand is excused as being
23
24   futile.

25
26
27
28
                                              60
                   VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.62 Page 62 of 75



1           148. The acts complained of herein constitute violations of fiduciary duties
2
     owed by AnaptysBio’s officers and directors, and these acts are incapable of
3
     ratification.
4
5           149. Thus, for all the reasons set forth above, all of the Director Defendants,
6
     and, if not all of them, at least a majority of Directors, cannot consider a demand
7
8    with disinterestedness and independence. Consequently, a demand upon the Board

9    is excused as futile.
10
                                        FIRST CLAIM
11
12                           Against the Individual Defendants
                      for Violations of Section 14(a) of the Exchange Act
13
14          150. Plaintiffs incorporate by reference and re-allege each and every

15   allegation set forth above, as though fully set forth herein.
16
            151. The Section 14(a) Exchange Act claims alleged herein are based solely
17
18   on negligence. They are not based on any allegation of reckless or knowing conduct

19   by or on behalf of the Individual Defendants. The Section 14(a) claims alleged herein
20
     do not allege and do not sound in fraud. Plaintiffs specifically disclaim any
21
22   allegations of, reliance upon any allegation of, or reference to any allegation of fraud,

23   scienter, or recklessness with regard to these non-fraud claims.
24
            152. Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that
25
26   “[i]t shall be unlawful for any person, by use of the mails or by any means or

27   instrumentality of interstate commerce or of any facility of a national securities
28
                                                61
                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.63 Page 63 of 75



1    exchange or otherwise, in contravention of such rules and regulations as the [SEC]
2
     may prescribe as necessary or appropriate in the public interest or for the protection
3
     of investors, to solicit or to permit the use of his name to solicit any proxy or consent
4
5    or authorization in respect of any security (other than an exempted security)
6
     registered pursuant to section 12 of this title [15 U.S.C. § 78l].”
7
8          153. Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act,

9    provides that no proxy statement shall contain “any statement which, at the time and
10
     in the light of the circumstances under which it is made, is false or misleading with
11
12   respect to any material fact, or which omits to state any material fact necessary in

13   order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-
14
     9.
15
16         154. The Company filed a Proxy Statement with the SEC on April 26, 2019,

17   (the “2018 Proxy”) which stated that the Company’s directors and employees,
18
     including its CEO, CFO, and other executive and senior financial officers, are
19
20   subject to the Company’s Code of Conduct. The 2018 Proxy was also false and

21   misleading because, despite assertions to the contrary, AnaptysBio’s compliance
22
     with its respective codes of conduct were not followed, as the Individual Defendants
23
24   made and/or caused the Company to make the false and misleading statements

25   discussed herein.
26
27
28
                                                62
                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.64 Page 64 of 75



1          155. In the exercise of reasonable care, the Individual Defendants should
2
     have known that by misrepresenting or failing to disclose the foregoing material
3
     facts, the statements contained in the 2018 Proxy were materially false and
4
5    misleading. The misrepresentations and omissions were material to Plaintiffs in
6
     voting on the matters set forth for stockholder determination in the 2018 Proxy,
7
8    including, but not limited to, election of directors, ratification of an independent

9    auditor, and the approval of executive compensation.
10
           156. The false and misleading elements of the annual 2018 Proxy led to the
11
12   re-elections of all of the Director Defendants, allowing them to continue breaching

13   their fiduciary duties to AnaptysBio.
14
           157. The Company was damaged as a result of the Individual Defendants’
15
16   material misrepresentations and omissions in the 2018 Proxy.

17         158. Plaintiffs, on behalf of AnaptysBio, have no adequate remedy at law.
18
                                      SECOND CLAIM
19
20                           Against the Individual Defendants
                      for Violations of Section 20(a) of the Exchange Act
21
22         159. Plaintiffs incorporate by reference and re-allege each and every

23   allegation set forth above, as though fully set forth herein.
24
           160. The Individual Defendants, by virtue of their positions with
25
26   AnaptysBio and their specific acts, were, at the time of the wrongs alleged herein,

27   controlling persons of AnaptysBio and officers and directors who made the false and
28
                                               63
                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.65 Page 65 of 75



1    misleading statements alleged herein within the meaning of § 20(a) of the Exchange
2
     Act. The Individual Defendants had the power and influence, and exercised same,
3
     to cause AnaptysBio to engage in the illegal conduct and practices complained of
4
5    herein.
6
           161. Plaintiffs on behalf of AnaptysBio have no adequate remedy at law.
7
8                                      THIRD CLAIM

9                            Against the Individual Defendants
10                             for Breach of Fiduciary Duties

11         162. Plaintiffs incorporate by reference and re-allege each and every
12
     allegation set forth above, as though fully set forth herein.
13
14         163. Each Individual Defendant owed to the Company the duty to exercise

15   candor, good faith, and loyalty in the management and administration of
16
     AnaptysBio’s business and affairs.
17
18         164. Each of the Individual Defendants violated and breached their fiduciary

19   duties of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.
20
           165. The Individual Defendants’ conduct set forth herein was due to their
21
22   intentional or reckless breach of the fiduciary duties they owed to the Company, as

23   alleged herein. The Individual Defendants intentionally or recklessly breached or
24
     disregarded their fiduciary duties to protect the rights and interests of AnaptysBio.
25
26         166. In breach of their fiduciary duties, the Individual Defendants caused the

27   Company to engage in the misconduct described herein.
28
                                               64
                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.66 Page 66 of 75



1          167. In further breach of their fiduciary duties, the Individual Defendants
2
     failed to maintain an adequate system of oversight, disclosure, controls, and
3
     procedures.
4
5          168. Also in breach of their fiduciary duties, the Individual Defendants
6
     willfully or recklessly made and/or caused the Company to make false and
7
8    misleading statements regarding etokimab’s efficacy against peanut allergies and

9    atopic dermatitis during the Relevant Period, that assured investors that etokimab
10
     was on track to flourish as therapy, yet failed to disclose major problems which
11
12   included that the Company had retrospectively excluded 20% of the patients enrolled

13   in the Phase 2a Peanut Trial due to their mild symptoms and that certain patients
14
     who used topical corticosteroids as a rescue therapy during the Phase 2a AD Trial
15
16   were nevertheless classified as “responders” per the study’s endpoints.

17         169. The Individual Defendants failed to correct and/or caused the Company
18
     to fail to rectify any of the wrongs described herein or correct the false and/or
19
20   misleading statements and omissions of material fact referenced herein, rendering

21   them personally liable to the Company for breaching their fiduciary duties.
22
           170. The Individual Defendants had actual or constructive knowledge that
23
24   the Company issued materially false and misleading statements, and they failed to

25   correct the Company’s public statements. The Individual Defendants either had
26
     actual knowledge of the misrepresentations and omissions of material facts set forth
27
28
                                             65
                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.67 Page 67 of 75



1    herein or acted with reckless disregard for the truth in that they failed to ascertain
2
     and disclose such facts, even though such facts were available to them. Such material
3
     misrepresentations and omissions were committed knowingly or recklessly and for
4
5    the purpose and effect of artificially inflating the price of the Company’s securities.
6
           171. The Individual Defendants had actual or constructive knowledge that
7
8    they had caused the Company to improperly engage in the fraudulent schemes set

9    forth herein, and that internal controls were not adequately maintained, or acted with
10
     reckless disregard for the truth, in that they caused the Company to improperly
11
12   engage in the fraudulent schemes and fail to maintain adequate internal controls,

13   even though such facts were available to them. Such improper conduct was
14
     committed knowingly or recklessly and for the purpose and effect of artificially
15
16   inflating the price of the Company’s securities and engaging in insider sales. The

17   Individual Defendants, in good faith, should have taken appropriate action to correct
18
     the schemes alleged herein and to prevent them from continuing to occur.
19
20         172. These actions were not a good-faith exercise of prudent business

21   judgment to protect and promote the Company’s corporate interests.
22
           173. As a direct and proximate result of the Individual Defendants’ breaches
23
24   of their fiduciary obligations, AnaptysBio has sustained and continues to sustain

25   significant damages. As a result of the misconduct alleged herein, the Individual
26
     Defendants are liable to the Company.
27
28
                                               66
                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.68 Page 68 of 75



1          174. Plaintiffs on behalf of AnaptysBio have no adequate remedy at law.
2
                                      FOURTH CLAIM
3
                             Against the Individual Defendants
4
                                   for Unjust Enrichment
5
           175. Plaintiffs incorporate by reference and re-allege each and every
6
7    allegation set forth above, as though fully set forth herein.
8
           176. By their wrongful acts, violations of law, false and misleading
9
10   statements, and omissions of material fact that they made and/or caused to be made,

11   the Individual Defendants were unjustly enriched at the expense and to the detriment
12
     of AnaptysBio.
13
14         177. The Individual Defendants either benefitted financially from the

15   improper conduct, received unjust compensation tied to the false and misleading
16
     statements, received bonuses, stock options, or similar compensation from
17
18   AnaptysBio tied to the performance or artificially inflated valuation of AnaptysBio,

19   or received compensation that was unjust in light of the Individual Defendants’ bad
20
     faith conduct.
21
22         178. Moreover, Defendants Suria, Londei, Piscitelli, and Lydon were

23   unjustly enriched through insider sales of stock during the Relevant Period while the
24
     share price was inflated for total proceeds of approximately $23,831,669.
25
26         179. Plaintiffs, as stockholders and representatives of AnaptysBio, seeks

27   restitution from the Individual Defendants and seeks an order from this Court
28
                                               67
                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.69 Page 69 of 75



1    disgorging all profits— including benefits, performance-based, valuation-based, and
2
     other compensation—obtained by the Individual Defendants due to their wrongful
3
     conduct and breach of their fiduciary duties.
4
5          180. Plaintiffs on behalf of AnaptysBio have no adequate remedy at law.
6
                                        FIFTH CLAIM
7
                             Against the Individual Defendants
8
                               for Waste of Corporate Assets
9
10         181. Plaintiffs incorporate by reference and re-allege each and every

11   allegation set forth above, as though fully set forth herein.
12
           182. As a further result of the foregoing, the Company will incur many
13
14   millions of dollars of legal liability and/or costs to defend unlawful actions and

15   engage in internal investigations, and AnaptysBio will lose financing from investors
16
     and business from future customers who no longer trust the Company and its
17
18   products.

19         183. Because of the waste of corporate assets, the Individual Defendants are
20
     each liable to the Company.
21
22         184. Plaintiffs on behalf of AnaptysBio have no adequate remedy at law.

23
24
25
26
27
28
                                               68
                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.70 Page 70 of 75



1                                       SIXTH CLAIM
2
                      Against Defendants Londei, Piscitelli, and Suria
3                               for Insider Selling (Brophy)
4
           185. Plaintiffs incorporate by reference and re-allege each and every
5
     allegation set forth above, as though full set forth herein.
6
7          186. Defendants Londei, Piscitelli, and Suria, by virtue of their positions and
8
     relationships with AnaptysBio, had access, directly or indirectly, to material
9
10   information about AnaptysBio that was not generally available to the public, as

11   described above.
12
           187. The information described above was a proprietary asset belonging to
13
14   the Company, which defendants Londei, Piscitelli, and Suria used for their own

15   benefit when they sold AnaptysBio common stock.
16
           188. These defendants’ sales of AnaptysBio common stock while in
17
18   possession and control of the proprietary, non-public information described above

19   were breaches of their fiduciary duty of loyalty.
20
           189. Because the use of the Company’s proprietary information for their
21
22   own gain constitutes a non-exculpated breach of the defendants’ fiduciary duties, the

23   Company is entitled to the imposition of a constructive trust on any profits
24
     defendants Londei, Piscitelli, and Suria obtained thereby.
25
26
27
28
                                               69
                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.71 Page 71 of 75



1                                 PRAYER FOR RELIEF
2
           WHEREFORE, Plaintiffs demand judgment in the Company’s favor against
3
     all Individual Defendants as follows:
4
5          A.     Declaring that Plaintiffs may maintain this action on behalf of
6
     AnaptysBio, and that Plaintiffs are adequate representatives of the Company;
7
8          B.     Declaring that the Individual Defendants have breached and/or aided

9    and abetted the breach of their fiduciary duties to AnaptysBio;
10
           C.     Determining and awarding to AnaptysBio the damages sustained by it
11
12   because of the violations set forth above from each of the Individual Defendants,

13   jointly and severally, together with pre- and post-judgment interest thereon;
14
           D.     Directing AnaptysBio and the Individual Defendants to take all
15
16   necessary actions to reform and improve its corporate governance and internal

17   procedures to comply with applicable laws and protect AnaptysBio and its
18
     stockholders from a repeat of the damaging events described herein, including, but
19
20   not limited to, putting forward for stockholder vote the following resolutions for

21   amendments to the Company’s Bylaws or Articles of Incorporation and the
22
     following actions as may be necessary to ensure proper corporate governance
23
24   policies:

25
26
27
28
                                              70
                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.72 Page 72 of 75



 1                 1)   A proposal to strengthen the Board’s supervision of operations
 2
     and develop and implement procedures for greater shareholder input into the policies
 3
     and guidelines of the Board; and
 4
 5                 2)   A proposal to ensure the establishment of effective oversight of
 6
     compliance with applicable laws, rules, and regulations;
 7
 8                 3)   Awarding AnaptysBio restitution from Individual Defendants;

 9                 4)   Awarding Plaintiffs the costs and disbursements of this action,
10
     including reasonable attorneys’ and experts’ fees, costs, and expenses; and
11
12                 5)   Granting such other and further relief as the Court may deem just

13   and proper.
14
                                     JURY DEMAND
15
16         Plaintiffs hereby demand a trial by jury.

17   Dated: April 17, 2021
18                                              Respectfully submitted,

19                                              POMERANTZ LLP
20
21                                              /s/ Jennifer Pafiti
22                                              Jennifer Pafiti (SBN 282790)
                                                1100 Glendon Avenue, 15th Floor
23                                              Los Angeles, California 90024
24                                              Telephone: (310) 405-7190
                                                Email: jpafiti@pomlaw.com
25
26                                              Counsel for Plaintiffs
27
28
                                              71
                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.73 Page 73 of 75



1    OF COUNSEL:
2
     LEVI & KORSINSKY, LLP
3    Gregory M. Nespole
     Daniel Tepper
4
     Correy A. Kamin
5    Ryan Messina
     55 Broadway, 10th Floor
6
     New York, New York 10006
7    Telephone. (212) 363-7500
     Fax. (212) 363-7171
8
     Email: gnespole@zlk.com
9           dtepper@zlk.com
10          ckamin@zlk.com
            rmessina@zlk.com
11
12   Attorneys for Plaintiff Gary Buchheim

13   SHUMAN, GLENN & STECKER
14   Kip B. Shuman
     100 Pine Street, Suite 1250
15   San Francisco, California 94111
16   Telephone: 303-861-3003
     Telephone: 866-974-8626
17   Fax: 303-536-7849
18   Email: kip@shumanlawfirm.com

19   Attorney for Plaintiff Bryan Foat
20
21
22
23
24
25
26
27
28
                                             72
               VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.74 Page 74 of 75




                                        VERIFICATION

       I am a plaintiff in the within action.     I have reviewed the allegations made in this

shareholder derivative complaint, know the contents thereof, and authorize its filing. As to those

allegations of which I have personal knowledge, I believe those allegations to be true. As to those

allegations of which I do not have personal knowledge, I rely upon my counsel and their

investigation and believe them to be true.

       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.

       Executed this   Z"   day of March, 2021.
                                                                                                           I·




                                                                                                      I,
Case 3:21-cv-00766-L-BGS Document 1 Filed 05/03/21 PageID.75 Page 75 of 75



                                         VERIFICATION

       I am a plaintiff in the within action. I have reviewed the allegations made in this

shareholder derivative complaint, know the contents thereof, and authorize its filing. As to those

allegations of which I have personal knowledge, I believe those allegations to be true. As to

those allegations of which I do not have personal knowledge, I rely upon my counsel and their

investigation and believe them to be true.



       I declare under penalty of perjury under the laws of the United States that the foregoing

is true and correct.



       Executed this 28th day of March, 2021.




Bryan Foat
